Motion granted. The printing of the exhibits and of the papers contained in the prior record on appeal is dispensed with on condition that the appellant files with this court six copies of the prior record on appeal and the original exhibits at the time of filing the printed record on appeal; and on the further condition that the appellant procures her record on appeal and appellant’s points to be served and filed on or before May 27, 1960, with notice of argument for the June 1960 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before June 6, 1960. Concur — Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.